IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 August 19, 2008
                                No. 06-30790
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

SAMUEL LEE

                                            Defendant-Appellant


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                            USDC No. 2:02-CR-60


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Samuel Lee, federal prisoner # 27842-034, appeals the denial of his motion
for inspection of the minutes of the grand jury proceedings in his criminal case.
Lee was indicted by the grand jury for, and ultimately convicted of, extortion and
conspiracy to commit extortion in violation of the Hobbs Act, 18 U.S.C. §§ 371,
1951(a). Lee contends that he needs access to the grand jury minutes to prove
that witnesses who appeared before the grand jury perjured themselves.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-30790

      However, Lee does not brief any argument challenging the district court’s
basis for denying the motion—specifically, that the district court lacked
jurisdiction to entertain the motion. Lee has thus abandoned any challenge to
the district court’s denial of his motion, see Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987), and the judgment of the district court is
AFFIRMED.




                                      2